DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites a) well log data of the formation derived from a plurality of different- type logging measurements of the formation; and b) determining or estimating a volume fraction of total clay in the formation from the well log data.  [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-18 recite(s) wherein: the well log data of the formation comprises resistivity log data of the formation, formation total porosity log data of the formation, and gamma ray log data of the formation.  further comprising: using the volume fraction of total clay in the formation to determine amount or concentration of at least one clay mineral in the formation.  wherein: the at least one clay mineral is selected from a group consisting of smectite, chlorite, illite, kaolinite, and combinations thereof.  further comprising: using the volume fraction of total clay in the formation to determine amounts or concentrations of a predefined set of clay minerals in the formation.  wherein: 22IS 19.1048 US NP the predefined set of clay minerals in the formation comprises smectite, chlorite, illite, kaolinite.  wherein: the predefined set of clay minerals in the formation consists of smectite, chlorite, illite, kaolinite. wherein: the well log data of the formation of a) corresponds to a well depth in the formation; and the volume fraction of total clay in the formation of b) corresponds to the same well depth in the formation.  further comprising: repeating the operations of a) and b) for multiple well depths to determine or estimate volume fractions of total clay in the formation at the multiple well depths; and using the volume fractions of total clay in the formation at the multiple well depths to determine amounts or concentrations of a predefined set of clay minerals in the formation.  wherein: the amounts or concentrations of the predefined set of clay minerals represent volume fractions of the predefined set of clay minerals.  wherein: 23IS 19.1048 US NP the amounts or concentrations of the predefined set of clay minerals represent volume fractions, volume percentages, weight fractions, or weight percentages of the predefined set of clay minerals.  wherein: the amounts or concentrations of the predefined set of clay minerals in the formation are determined using first and second computational models, wherein the first computational model relates total clay volume fraction of the formation and amounts or concentrations of the predefined set of clay minerals in the formation to an apparent cation exchange capacity (CEC) value, and wherein the second computational model relates induction log data of the formation to a calculated CEC value.  further comprising: using the first computational model to generate multiple apparent CEC profiles of the formation from volume fractions of total clay in the formation at the multiple well depths, wherein the multiple apparent CEC profiles assume varying amounts or concentrations of the predefined set of clay minerals, and wherein each apparent CEC profile includes apparent CEC values for multiple well depths in the formation; and using the second computational model and induction log data of formation to generate a calculated CEC profile that includes calculated CEC values for the same multiple well depths in the formation; comparing the multiple apparent CEC profiles to the calculated CEC profile to identify a particular apparent CEC profile of the multiple apparent CEC profiles that best matches the calculated CEC profile; and 24IS 19.1048 US NP using the assumed amounts or concentrations of the predefined set of clay minerals for the particular apparent CEC profile to determine the amounts or concentrations of the predefined set of clay minerals in the formation.  wherein: the first computational model is based on a mixing law for the predefined set of clay minerals with known CEC values for the predefined set of clay minerals.  wherein: the predefined set of clay minerals in the formation comprises smectite, chlorite, illite, kaolinite.  wherein: the predefined set of clay minerals in the formation consists of smectite, chlorite, illite, kaolinite [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
Independent Claim 19 recites a) induction log data of the formation; and b) determining amounts or concentrations of a predefined set of clay minerals in the formation using first and second computational models, wherein the first computational model relates total clay volume fraction of the formation and amounts or concentrations of the predefined set of clay minerals in the formation to an apparent cation exchange capacity (CEC) value, and wherein the second computational model relates the induction log data of the formation to a calculated CEC value.  [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 19, Claim(s) 20-26 recite(s) further comprising: 25IS 19.1048 US NP using the first computational model to generate multiple apparent CEC profiles of the formation from volume fractions of total clay in the formation at the multiple well depths, wherein the multiple apparent CEC profiles assume varying amounts or concentrations of the predefined set of clay minerals, and wherein each apparent CEC profile includes apparent CEC values for multiple well depths in the formation; and using the second computational model and the induction log data of formation to generate a calculated CEC profile that includes calculated CEC values for the same multiple well depths in the formation; comparing the multiple apparent CEC profiles to the calculated CEC profile to identify a particular apparent CEC profile of the multiple apparent CEC profiles that best matches the calculated CEC profile; and using the assumed amounts or concentrations of the predefined set of clay minerals for the particular apparent CEC profile to determine the amounts or concentrations of the predefined set of clay minerals in the formation.  wherein: the first computational model is based on a mixing law of the predefined set of clay minerals with known CEC values for the predefined set of clay minerals.  further comprising: repeating the operations of a) and b) for multiple well depths to determine amounts or concentrations of the predefined set of clay minerals at the multiple well depths.  wherein: 26IS 19.1048 US NP the predefined set of clay minerals in the formation comprises smectite, chlorite, illite, kaolinite.  wherein: the predefined set of clay minerals in the formation consists of smectite, chlorite, illite, kaolinite.  further comprising: determining or estimating volume fraction of total clay in the formation from the well log data; and using the volume fraction of total clay in the formation as input to the first computational model to determine the amounts or concentrations of the predefined set of clay minerals in the formation [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. using a machine learning system; wherein: the operations of a) and b) are performed by a processor; wherein: the machine learning system comprises an artificial neural network or system of artificial neural networks);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. obtaining well log data; obtaining induction log data); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. characterizing a geological formation). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a machine learning system; a processor; wherein: the machine learning system comprises an artificial neural network or system of artificial neural networks; a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 & cited references for evidence).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG (US 2018/0164466).

With respect to Claim 1, ZHANG teaches:
a) obtaining well log data of the formation derived from a plurality of different- type logging measurements of the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 
b) determining or estimating a volume fraction of total clay in the formation from the well log data using a machine learning system (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 2, ZHANG teaches:
wherein: the operations of a) and b) are performed by a processor (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 3, ZHANG teaches:
wherein: the well log data of the formation comprises resistivity log data of the formation, formation total porosity log data of the formation, and gamma ray log data of the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 4, ZHANG teaches:
further comprising: using the volume fraction of total clay in the formation to determine amount or concentration of at least one clay mineral in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 5, ZHANG teaches:
wherein: the at least one clay mineral is selected from a group consisting of smectite, chlorite, illite, kaolinite, and combinations thereof (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 6, ZHANG teaches:
further comprising: using the volume fraction of total clay in the formation to determine amounts or concentrations of a predefined set of clay minerals in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 7, ZHANG teaches:
wherein: 22IS 19.1048 US NP the predefined set of clay minerals in the formation comprises smectite, chlorite, illite, kaolinite (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 8, ZHANG teaches:
wherein: the predefined set of clay minerals in the formation consists of smectite, chlorite, illite, kaolinite (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 9, ZHANG teaches:
wherein: the machine learning system comprises an artificial neural network or system of artificial neural networks (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 10, ZHANG teaches:
wherein: the well log data of the formation of a) corresponds to a well depth in the formation; and the volume fraction of total clay in the formation of b) corresponds to the same well depth in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 11, ZHANG teaches:
further comprising: repeating the operations of a) and b) for multiple well depths to determine or estimate volume fractions of total clay in the formation at the multiple well depths (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 
using the volume fractions of total clay in the formation at the multiple well depths to determine amounts or concentrations of a predefined set of clay minerals in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 12, ZHANG teaches:
wherein: the amounts or concentrations of the predefined set of clay minerals represent volume fractions of the predefined set of clay minerals (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 13, ZHANG teaches:
wherein: 23IS 19.1048 US NP the amounts or concentrations of the predefined set of clay minerals represent volume fractions, volume percentages, weight fractions, or weight percentages of the predefined set of clay minerals (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 14, ZHANG teaches:
wherein: the amounts or concentrations of the predefined set of clay minerals in the formation are determined using first and second computational models, wherein the first computational model relates total clay volume fraction of the formation and amounts or concentrations of the predefined set of clay minerals in the formation to an apparent cation exchange capacity (CEC) value, and wherein the second computational model relates induction log data of the formation to a calculated CEC value (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 15, ZHANG teaches:
further comprising: using the first computational model to generate multiple apparent CEC profiles of the formation from volume fractions of total clay in the formation at the multiple well depths, wherein the multiple apparent CEC profiles assume varying amounts or concentrations of the predefined set of clay minerals, and wherein each apparent CEC profile includes apparent CEC values for multiple well depths in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 
using the second computational model and induction log data of formation to generate a calculated CEC profile that includes calculated CEC values for the same multiple well depths in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); 
comparing the multiple apparent CEC profiles to the calculated CEC profile to identify a particular apparent CEC profile of the multiple apparent CEC profiles that best matches the calculated CEC profile (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 24IS 19.1048 US NP 
using the assumed amounts or concentrations of the predefined set of clay minerals for the particular apparent CEC profile to determine the amounts or concentrations of the predefined set of clay minerals in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 16, ZHANG teaches:
wherein: the first computational model is based on a mixing law for the predefined set of clay minerals with known CEC values for the predefined set of clay minerals (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 17, ZHANG teaches:
wherein: the predefined set of clay minerals in the formation comprises smectite, chlorite, illite, kaolinite (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 18, ZHANG teaches:
wherein: the predefined set of clay minerals in the formation consists of smectite, chlorite, illite, kaolinite (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 19, ZHANG teaches:
a) obtaining induction log data of the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 
b) determining amounts or concentrations of a predefined set of clay minerals in the formation using first and second computational models, wherein the first computational model relates total clay volume fraction of the formation and amounts or concentrations of the predefined set of clay minerals in the formation to an apparent cation exchange capacity (CEC) value, and wherein the second computational model relates the induction log data of the formation to a calculated CEC value (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 20, ZHANG teaches:
wherein: the operations of a) and b) are performed by a processor (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 21, ZHANG teaches:
further comprising: 25IS 19.1048 US NP using the first computational model to generate multiple apparent CEC profiles of the formation from volume fractions of total clay in the formation at the multiple well depths, wherein the multiple apparent CEC profiles assume varying amounts or concentrations of the predefined set of clay minerals, and wherein each apparent CEC profile includes apparent CEC values for multiple well depths in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 
using the second computational model and the induction log data of formation to generate a calculated CEC profile that includes calculated CEC values for the same multiple well depths in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); 
comparing the multiple apparent CEC profiles to the calculated CEC profile to identify a particular apparent CEC profile of the multiple apparent CEC profiles that best matches the calculated CEC profile (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 
using the assumed amounts or concentrations of the predefined set of clay minerals for the particular apparent CEC profile to determine the amounts or concentrations of the predefined set of clay minerals in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 22, ZHANG teaches:
wherein: the first computational model is based on a mixing law of the predefined set of clay minerals with known CEC values for the predefined set of clay minerals (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 23, ZHANG teaches:
further comprising: repeating the operations of a) and b) for multiple well depths to determine amounts or concentrations of the predefined set of clay minerals at the multiple well depths (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 24, ZHANG teaches:
wherein: 26IS 19.1048 US NP the predefined set of clay minerals in the formation comprises smectite, chlorite, illite, kaolinite (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 25, ZHANG teaches:
wherein: the predefined set of clay minerals in the formation consists of smectite, chlorite, illite, kaolinite (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).  

With respect to Claim 26, ZHANG teaches:
further comprising: determining or estimating volume fraction of total clay in the formation from the well log data using a machine learning system (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity); and 
using the volume fraction of total clay in the formation as input to the first computational model to determine the amounts or concentrations of the predefined set of clay minerals in the formation (See Para 0006-0140 clay…volume fraction…porosity…resistivity; See Figs. 1-7b; See Para 0006-0140 smectite…chlorite…illite…kaolinite; See Para 0128 neural network; See Para 0053 cation exchange capacity).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HERRON (US 4,903,527) teaches QUANTITATIVE CLAY TYPING AND LITHOLOGICAL EVALUATION OF SUBSURFACE FORMATIONS;
FERTL ET AL. (US 4,594,887) teaches METHOD AND APPARATUS FOR DETERMINING CHARACTERISTICS OF CLAY-BEARING FORMATIONS;
FERTL (US 4,622,849) teaches METHOD AND APPARATUS FOR DETERMINIGN CHARACTERISTICS OF CLAY-BEARING FORMATIONS;
HERRON (US 4,722,220) teaches QUANTITATIVE DETERMINATION BY ELEMENTAL LOGGING OF SUBSURFACE FORMATION PROPERTIES;
HERRON (US 4,712,424) teaches QUANTITATIVE DETERMINATION BY ELEMENTAL LOGGING OF SUBSURFACE FORMATION PROPERTIES;
FERTL ET AL. (US 4,756,189) teaches METHOD AND APPARATUS FOR DETERMINING CHARACTERISTICS OF CLAY-BEARING FORMATIONS;
FERTL ET AL. (US 4,953,399) teaches METHOD AND APPARATUS FOR DETERMINGIN CHARACTERISTICS OF CLAY-BEARING FORMATIONS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864